Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The information disclosure statement (IDS) submitted on 7 February 2018 was filed before the mailing date of the Non-Final Office Action on 10 April 2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 6 October 2020 was filed after the mailing date of the Non-Final Office Action on 6 October 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 25 June 2021 was filed after the mailing date of the Final Office Action on 4 February 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
DETAILED ACTION
The instant detailed action is in response to Applicant's submission filed on 29 July 2021. 
In view of the appeal brief filed on 29 July 2021, PROSECUTION IS HEREBY REOPENED. New grounds of rejections are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,

A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/Arpan P. Savla/            Supervisory Patent Examiner, Art Unit 2137                                                                                                                                                                                            

REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hampel (US PG PUB No. 2010/0115191) in view of Pyeon (US PG PUB No 2008/0192649) and Rybak (US PG PUB No. 2006/0253642)
As per claim 1, Hampel discloses a memory module comprising:
a pin interface for coupling to a bus (see Hampel FIG 1: 123b and [0057]: “memory modules 120a-d include a substrate with interfaces 123a-dhaving a plurality of conducting contacts, such as pins and/or balls, for coupling to 
at least two non-volatile memory devices (see e.g., Hampel FIG 1: 104a-h and [0017]: “a plurality of memory devices 104a-h…the memory devices for the second module are of the nonvolatile type, such as flash memory.”);
a buffer disposed between the pin interface and the at least two non- volatile memory devices (see Hampel FIG 1: 125 and [0016]: “includes a buffer device in the form of an integrated circuit (IC) 125,”); and
wherein the buffer receives non-volatile memory access commands from the memory controller that are [sequentially interleaved] with memory module access commands for execution by [dynamic random access memory (DRAM)] a memory module separate from the memory module (see e.g., Hampel [0018]: “In this manner, data necessarily flows through the first module 118 in any transaction involving the controller 110 and the second module 120.”)
[Hampel discloses positioning the dynamic random access memory (DRAM) memory modules closer to the memory controller and further discloses the hierarchal architecture described may be scalable in many ways (see Hampel [0018]).]
However, Hampel does not appear to expressly disclose the first level hierarchy comprises flash memory and the second level hierarchy comprises DRAM memory module as implied by the claim language.

It would have been obvious before the effective filing date of the claimed invention to modify Hampel to further implement hierarchical architecture as taught by Pyeon.
The suggestion/motivation for doing so would have been for the benefit of serially interconnected memory devices of mixed type as taught by Pyeon (see Pyeon [0005]).
Therefore it would have been obvious before the effective filing date of the claimed invention to modify Hampel to further implement a memory hierarchy as taught by Pyeon for the benefit of serially interconnected memory devices of mixed type as taught by Pyeon to arrive at the invention as specified in the claims. 
However, Hampel in view of Pyeon does not expressly recite the terms sequential interleaving. 
In the same field of endeavor Rybak discloses interleaving memory operations between volatile and non-volatile memory (see [0030]: “The writing to the second volatile memory 304 and the non-volatile memory
306 may be interleaved.”)
It would have been obvious before the effective filing date of the claimed invention to modify Hampel to further implement interleaving of commands.

Therefore it would have been obvious before the effective filing date of the claimed invention to modify Hampel to further interleave as taught by Rybak for the benefit of optimally managing command streams to arrive at the invention as specified in the claims.
As per claim 14, a method of operation in a non-volatile memory module, the method comprising:
receiving a first read data transfer command (see Hampel [0022]: “In an embodiment, a multiplexed combination of control information, write data and read data intended for integrated circuit memory devices coupled to IC buffer device 200a is received via interface 210, which may, for example extract the control information.”) from a memory controller (see Hampel FIG 1: 110 and [0014]), the first read data transfer command for execution by the non-volatile memory module (see e.g., Hampel FIG 1: 104a-h and [0017]: “a plurality of memory devices 104a-h…the memory devices for the second module are of the nonvolatile type, such as flash memory.”) and [sequentially interleaved] with a second data transfer command for execution by a memory module (see Hampel [0018]: “In this manner, data necessarily flows through the first module 118 in any transaction involving the controller 110 and the second module 120.”);
accessing data blocks from at least two non-volatile memory devices (see FIG 1: 104a, 104b) disposed on the non-volatile memory module in response to the first read data transfer command (see Hampel [0019]);
aggregating the accessed data blocks as aggregated data in a buffer circuit disposed on the non-volatile memory module (see Hampel [0022]); and
transferring the aggregated data as column read data (see Hampel [0023]).
However, Hampel does not appear to expressly disclose the first level hierarchy comprises flash memory and the second level hierarchy comprises DRAM memory module as implied by the claim language.
In the same field of endeavor Pyeon discloses hierarchical architecture comprising a flash memory device upstream from DRAM device (see Pyeon FIG 1: 120-1, 120-6, [0074]).
It would have been obvious before the effective filing date of the claimed invention to modify Hampel to further implement hierarchical architecture as taught by Pyeon.
The suggestion/motivation for doing so would have been for the benefit of serially interconnected memory devices of mixed type as taught by Pyeon (see Pyeon [0005]).
Therefore it would have been obvious before the effective filing date of the claimed invention to modify Hampel to further implement a memory hierarchy as taught by Pyeon for the benefit of serially interconnected memory devices of mixed type as taught by Pyeon to arrive at the invention as specified in the claims. 

In the same field of endeavor Rybak discloses interleaving memory operations between volatile and non-volatile memory (see [0030]: “The writing to the second volatile memory 304 and the non-volatile memory
306 may be interleaved.”)
It would have been obvious before the effective filing date of the claimed invention to modify Hampel to further implement interleaving of commands.
The suggestion/motivation for doing so would have been for the benefit of managing command streams (see Rybak [0030]).
Therefore it would have been obvious before the effective filing date of the claimed invention to modify Hampel to further interleave as taught by Rybak for the benefit of optimally managing command streams to arrive at the invention as specified in the claims.
Claim 1,4-14,16,18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh (US PG PUB No. 2008/0140916) in view of Kim (US PG PUB No 2010/0091536)
As per claim 1, a memory module (see Oh FIG 2B: 30-0) comprising:
a pin interface for coupling to a bus (see Oh FIG 2B: L0), the bus coupled to a memory controller (see Oh FIG 2B: 23);
[The serial input/serial output circuitry is taken as the pin interface as recited in the claims.] 
wherein the buffer receives non-volatile memory access commands from the memory controller that are sequentially interleaved (see Oh FIG 3G and [0123]) with dynamic random access memory (DRAM) memory module access commands for execution by a DRAM memory module separate from the memory module (see Oh FIG 14 and [0077]).
[Oh discloses serial connection, where commands to a DRAM memory device are taken to be interleaved with commands to a NAND (see e.g., Oh FIG 15A: 15-2). The Specification discloses interleaving at FIG 9 and [0059]-[0061], where Oh identically discloses interleaving of commands to the extent FIG 9 discloses interleave of commands.]
Oh discloses the memory devices (i.e., memory modules) (see e.g., Oh FIG 16A: 140A) comprise device controllers (see Oh FIG 16A: 142A) that forward or else issue the command to the memory, where forwarding or else issuing necessarily entails buffering in the interim (see Oh e.g., [0198]).]
However, Oh does not expressly disclose but in the same field of endeavor Kim discloses a composite memory device (see e.g., Kim FIG 6: 400 and [0062]: “formed as a module”) comprising 
at least two non-volatile memory devices (see Kim FIG 7: 104 and [0048]);
a buffer disposed between the pin interface and the at least two nonvolatile memory devices (see Kim [0055]: “Format converter 206 functions as a data buffer for storing read data from the discrete memory devices or write data received from the bridge device input/output interface 202.”); and
 Kim [0065], 2008/0192649: FIG 1).]
It would have been obvious before the effective filing date of the claimed invention to modify Oh to further implement a composite memory device comprising at least two non-volatile memory devices.
The suggestion/motivation for doing so would have been for the benefit of a composite memory device comprising a plurality of memory devices (see e.g., Kim FIG 6: 404 and [0004].)
Therefore it would have been obvious before the effective filing date of the claimed invention to modify Oh to use at composite memory device comprising at least two non-volatile memory devices as taught by Kim for the benefit of memory device with higher performance to arrive at the invention as specified in the claims.
As per claim 4, the memory module of claim 1, wherein the buffer comprises:
internal storage; and logic to interpret commands from the memory controller to perform block accesses to the at least two non-volatile memory devices and transfer data blocks between the internal storage and the at least two non-volatile memory devices (see Kim [0048]).
As per claim 5, the memory module of claim 4, wherein:
the internal storage is to temporarily store data blocks transferred from the at least two non-volatile memory devices; and the logic is to interpret commands from the memory controller to perform column accesses to the data blocks stored in the internal storage (see Kim FIG 6: 402 and [0057]).

the internal storage comprises static random access memory (SRAM) (see e.g., Kim [0031]).
As per claim 7, the memory module of claim 1, wherein:
the logic further includes bypass circuitry to steer incoming signals through the pin interface without accessing the at least two non-volatile memory devices (see Oh FIG 14: 14-6).
As per claim 8, the memory module of claim 1, 
wherein the buffer generates a status return signal to the memory controller for at least one of (1) enabling parallel access to the at least two non-volatile memory devices, (2) accommodating variable non-volatile memory access, and (3) accommodating larger non-volatile memory access granularity (Kim [0047])
As per claim 9, the memory module of claim 1, 
wherein the buffer includes logic to process multiple accesses to the at least two nonvolatile memory devices, wherein the accesses are overlapped in time (see Kim [0047])
As per claim 10, the memory module of claim 1, 
wherein the buffer includes at least two data interfaces coupled to the pin interface (see Kim [0047])
As per claim 11, the memory module of claim 10, wherein each data interface comprises:
a group of four data links defining a nibble (see Kim FIG 6: LCCMD-I and [0056]); and a timing link (see Kim [0042]).
 As per claim 12, the memory module of claim 11, wherein the pin interface is for coupling to the memory controller and a DRAM module, and wherein:
first signals transferred between the memory controller and the pin interface have a first phase alignment between a data link group and the timing link (see Oh [0081]);
second signals transferred between the DRAM module and the pin interface have a second phase alignment between the data link group and the timing link (see Oh [0083]); and 
wherein the first phase alignment is different than the second phase alignment (see Oh [0083]).
As per claim 13, the memory module of claim 10, wherein:
a first data interface from among the at least two data interfaces provides access to a first group of non-volatile memory devices or to a second group of nonvolatile memory devices (see Kim [0056]);
As per claim 14, a method of operation in a non-volatile memory module, the method comprising:
receiving a first read data transfer command from a memory controller, the first read data transfer command for execution by the non-volatile memory module and sequentially interleaved with a second data transfer command for execution by a dynamic random access memory (DRAM) memory module  (see Oh FIG 14 and [0077]).

Oh discloses the memory devices (i.e., memory modules) (see e.g., Oh FIG 16A: 140A) comprise device controllers (see Oh FIG 16A: 142A) that forward or else issue the command to the memory, where forwarding or else issuing necessarily entails buffering in the interim (see e.g., Oh [0198]).]
transferring the aggregated data as column read data (see Oh [0087]).
However, Oh does not expressly disclose 
aggregating the accessed data blocks as aggregated data in a buffer circuit (see e.g., Kim [0055]: “Format converter 206 functions as a data buffer for storing read data from the discrete memory devices or write data received from the bridge device input/output interface 202.”) disposed on the non-volatile memory module (see Kim FIG 6: 402); and
accessing data blocks from at least two non-volatile memory devices disposed on the non-volatile memory module in response to the first read data transfer command (see Kim [0048]);
 [Kim further discloses to implement the composite memory device in a mixed device type serial interconnect (see Kim [0065], 2008/0192649: FIG 1).]

The suggestion/motivation for doing so would have been for the benefit of a composite memory device comprising a plurality of memory devices (see e.g., Kim FIG 6: 404 and [0004].)
Therefore it would have been obvious  before the effective filing date of the claimed invention to modify Oh to use at composite memory device comprising at least two non-volatile memory devices as taught by Kim for the benefit of memory device with higher performance to arrive at the invention as specified in the claims.
As per claim 16, the method according to claim 15, further comprising:
selectively steering a second data transfer operation, responsive to the second data transfer command, through the buffer circuit between a second memory module and the memory controller  (see e.g., Kim FIG 3A: 102 and [0053])
 As per claim 18, the method according to claim 14, further comprising:
generating a status signal upon completion of a predefined level of the aggregating corresponding to a block read from the at least two non-volatile memory devices in parallel ; and transmitting the status signal to the memory controller (see Kim [0053])
As per claim 19, the method according to claim 14, 
wherein the transferred column and write data is transferred to a memory controller via a point-to-point link (see Oh [0025]).
As per claim 20, the method according to claim 14, 
wherein the transferred column read data is transferred to a dynamic random access memory (DRAM) module (see Oh FIG 22: 80[Wingdings font/0xE0]81)
As per claim 21, the memory module of claim 1, 
wherein: the buffer receives the non-volatile memory access commands from the memory controller for first data, the non-volatile memory access commands being sequentially interleaved with the dynamic random access memory (DRAM) memory module access commands for second data that is independent of the first data (see Oh [0077])
 CLAIMS 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh (US PG PUB No. 2008/0140916) in view Kim (US PG PUB No 2010/0091536)
 as applied to claim 1 and 14 above and further in view of Termaine (US PG PUB No. 2008/0046666)
As per claim 2, the memory module of claim 1, wherein:
However, Oh in view of Kim do not expressly disclose but in the same field of endeavor Tremaine discloses 
accesses to the at least two non-volatile memory devices involve storing error information in accordance with an error code (see Tremaine [0010]: “Generally, the memory controller is responsible for generating and checking the error correction code (ECC) for the data that is distributed across the one 
[Termaine discloses storing error code across multiple ones of the memory devices.] 
It would have been obvious before the effective filing date of the claimed invention to modify Oh in view of Kim to implement ECC for each of the composite memory device as taught by Tremaine. 
The suggestion/motivation for doing so would have been for the benefit of error correction (see Tremaine [0037]).
Therefore it would have been obvious before the effective filing date of the claimed invention to modify Oh in view of Kim to implement error correction code for the benefit of error correction to arrive at the invention as specified in the claims.  
As per claim 3, the memory module of claim 2, 
wherein the error code comprises a 64/72 error detection correction code. (see Tremaine [0048])
CLAIM17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh (US PG PUB No. 2008/0140916) in view of Kim (US PG PUB No 2010/009153) as applied to claim 14 above and further in view of Holman (US Pat No. 2008/0046666)
As per claim 17, the method according to claim 14,
However, Oh does not expressly disclose but Holman discloses 
 wherein the accessing comprises accessing an error code syndrome associated with the data blocks (see Holman COL 3 LINES 8-15)

 The suggestion/motivation for doing so would have been for the benefit of proper performance (See Holman COL 1 LINES 20-25).
Therefore it would have bene obvious before the effective filing date of the claimed invention to further implement error checking and correcting to ensure proper performance to arrive at the invention as specified in the claims.
RESPONSE TO ARGUMENTS
1st REMARK: 
i) Oh’s Memory Devices are Not Memory Modules Applicant’s first point of contention involves the Office’s failure to treat Applicant’s claimed “memory module” and “at least two non-volatile memory devices” as separate structural features. The first phrase of the quoted portion of the Office Action above appears to equate “memory devices” to “memory modules.” Yet even Oh describes the problems inherent in a memory module that includes a parallel interface (Paragraph [0004]). To avoid the parallel interface, and apparently the memory module structure, Oh describes serially linking individual memory devices (up to, for example 256 devices connected serially in Paragraph [0188]). In an effort to further redefine normally understood terms such as “memory device” and “memory module”, the Office takes the position that the memory devices of Oh (interpreted by the Office Action as memory modules) don’t really disclose memory devices, but Olbrich does (while completely ignoring the fact that Olbrich actually discloses a Flash memory module - a circuit board with a parallel pin interface having multiple memory devices). Again, the only way the rejections stand is for the Office to ignore the common and ordinary meaning of “memory device” and “memory module” and redefine the terms to suit an improper rejection. 

The Office notes Kim expressly discloses the composite memory devices constitute modules (see FIG 6: 400) and therefore meets memory modules as recited in the claims. 
2nd REMARK: 
Second, while the Office Action interprets Paragraph [0198] as teaching “buffering in the interim”, between a memory controller and memory devices, Paragraph [0198] actually teaches something very different. A portion of Paragraph [0198] is reproduced below, clearly describing commands that involve execution by buffer circuitry on the memory devices themselves, as indicated by the following:

The Office notes Kim expressly discloses the composite memory device comprises format converter that functions as a data buffer and therefore meets a buffer as recited in the claims. 
3rd REMARK: 
As explained above, the Office Action improperly interprets the individual memory devices of Oh as memory modules (ignoring Oh’s own disclosure and Title of “System and Method of Operating Memory Devices of Mixed Type”). The primary reason for doing so is that neither Oh nor Olbrich disclose anything other than a Flash memory module (Olbrich’s Flash Memory Module 108). What that means is that there is no disclosure of a DRAM memory module structure, only DRAM memory as disclosed by Olbrich’s Data Path DRAM 107, and Oh’s DRAM memory type in Paragraph [0077]. Since there is no disclosure of a DRAM memory module in either reference, there necessarily is no corresponding disclosure of Applicant’s claimed “DRAM memory module access commands for execution by a DRAM memory module.”

The Office notes the claims do not recite memory module structure outside of specifying module. The Office maintains the cited references disclose a memory module, where Kim additionally utilizes the term module to describe a composite device, and therefore disclose the subject matter to the extent required by the claim language. 
4th REMARK: 
While the Office Action might see benefits involved with parallel access in order to provide a basis for rejecting Applicant’s claims, Oh’s express teachings disagree. In Paragraph [0003], Oh notes the known use of serial and parallel interfaces between a memory controller and memory. In Paragraph [0004], Oh points out alleged problems in using parallel interfaces such as those employed in memory modules:

The Office notes Kim specifically discloses implementing a composite memory device in a heterogeneous memory system (see Kim [0065], 2008/0192649: FIG 1). Kim is by the same assignee as the primary reference. The Office maintains a person of ordinary skill in the art would have found it obvious before the effective 
DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALPIT PARIKH whose telephone number is (571)270-1173. The examiner can normally be reached MON THROUGH FRI 9:30 TO 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KALPIT PARIKH/
Primary Examiner, Art Unit 2137                                                                                                                                                                                                        
KALPIT . PARIKH
Primary Examiner
Art Unit 2137